     Case 2:19-cv-05018-MWF-RAO Document 40 Filed 10/09/20 Page 1 of 1 Page ID #:362




1      Ronald Specter, Esq. (SBN: 118417)
2      VALINOTI, SPECTER & DITO, LLP                                       JS-6
       5000 Birch Street, Suite 3000
3      Newport Beach, California 92660
4      Telephone: (949) 833-9400
       Facsimile: (949) 833-9425
5      Email: rspecter@specterlaw.com
6      Attorneys for Defendant,
       PHILLIPS 66 COMPANY
7
8
                                UNITED STATES DISTRICT COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                                        Case No.: 2:19-cv-05018 MWF (RAOx)
11
       ANDRE GRINE,
12
13                        Plaintiff,                    ORDER OF DISMISSAL (WITH
                                                        PREJUDICE)
14     v.
15
       PHILLIPS 66 COMPANY, and DOES 1 to
16     50, Inclusive,
17
                          Defendants.
18
19           The Court, having considered the Joint Motion for Dismissal (with prejudice),
20     hereby GRANTS the Motion. The entire action is hereby dismissed, with prejudice, and
21     each party shall bear his/its own costs and attorneys’ fees. Additionally, any and all
22     claims and causes of action arising out of the incident described in the Complaint are
23
       fully released and forever discharged by Grine.
24
             IT IS SO ORDERED.
25
       DATED: October 9, 2020                 ___________________________
26
                                              Hon. Michael W. Fitzgerald
27
                                              U.S. DISTRICT COURT JUDGE
28
                                                    1


                           ORDER OF DISMISSAL, WITH PREJUDICE
                              Case No. 2:19-cv-05018 MWF (RAOx)
